Citation Nr: 0621250	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-03 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from December 1987 
to August 1988, and from February 1991 to March 1991.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
December 2001 RO rating decision.  In August 2004, the Board 
remanded the case back to the RO for further development.  
Having completed the necessary development, it has been 
returned to the Board for further adjudication.

The issue regarding service connection for a back disability 
is addressed in the REMAND portion of the decision below, and 
is therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The evidence fails to reflect that the veteran has a 
current psychiatric disability.

2.  The evidence fails to reflect that the veteran has a 
current skin disability.


CONCLUSIONS OF LAW

 1. The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.10 (2005).

2. The criteria for service connection for a skin disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.10 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred during active service, or for aggravation of 
a preexisting injury while in service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  This may be 
accomplished by directly showing inception or aggravation 
during service or through application of statutory 
presumptions. 38 C.F.R. §§ 3.303(a), 3.304, 3.307, 3.309. 

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  38 C.F.R. 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Psychiatric disability

The veteran essentially asserts that his reported psychiatric 
disability had its inception while on active duty.

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability or 
related symptoms.

Post-service, private medical records indicate the veteran 
was treated in October 2000 for panic attacks and was 
prescribed medication.  Thereafter, there is no further 
evidence of treatment for psychiatric symptoms.

Although the veteran was treated once for panic attacks in 
October 2000, the record fails to establish that he suffers 
from a current chronic, psychiatric disability.  Indeed, 
there is no evidence of subsequent treatment for any 
psychiatric problems after the October 2000 visit.  Absent a 
diagnosis of a current psychiatric disability, service 
connection is not warranted.

 Skin disability

On his December 2000 claim for compensation, the veteran 
asserted that he suffered from a skin disability, which had 
its inception in service prior to his departure to the 
Persian Gulf.

Service medical records are negative for complaints, 
treatment, or diagnosis of a skin disability or related 
symptoms, including an October 1992 report of examination in 
which the veteran's skin was noted as normal.  Post-service, 
there is no evidence of complaints, treatment, or diagnosis 
of a chronic skin disability.

Absent a diagnosis of a current skin disability, service 
connection is not warranted.

II. Duty to notify and assist regarding psychiatric and skin 
disabilities

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II).  

 (a) In a December 2004 letter, VA essentially advised the 
veteran of all the elements required by Pelegrini II, and the 
claims were readjudicated in a January 2006 supplemental 
statement of the case.  The veteran was not notified, 
however, of the degree of disability and the effective date 
for any disability evaluation awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   Notwithstanding, the Board finds 
no prejudice in proceeding with the issuance of a final 
decision because the preponderance of the evidence is against 
the veterans' claims for service connection, and the issues 
of a disability rating and effective date are rendered moot.  
See Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records are in the 
case file, as are his relevant private treatment records.  
While there are indications that relevant Reserve records may 
also exist, there absence from the record will not prejudice 
the veteran as he does not have current disabilities which 
may be linked to his service.  A VA examination is not 
necessary as there is no evidence of any current psychiatric 
or skin disability.  VA has substantially satisfied its 
duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a skin disability is 
denied.


REMAND

It appears the veteran had a period of service in the Army 
Reserves beginning in 1991, but no reserve personnel or 
medical records are in the file.  On remand, VA should 
attempt to obtain the veteran's reserve personnel and medical 
records as detailed below.

At an October 1992 quadrennial examination, the veteran 
reported an injury to his back while on active duty in 1988 
with subsequent recurrent back pain that radiated to his left 
leg.  A VA examination is necessary to determine the nature 
and extent of a current back disability, if any.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court)  issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
(a) degree of disability and (b) the effective date of an 
award, if granted.  The veteran was not provided notice 
regarding (a) and (b).  Moreover, the veteran was not asked 
to provide any evidence in his possession that pertains to 
his claim in accordance with 38 C.F.R. § 3.159(b)(1).  On 
remand, this should be done. 

Accordingly, the case is REMANDED for the following action:

1. The VA should attempt to obtain copies 
of the veteran's Reserve medical and 
personnel records, including his DD Form 
20.  A detailed explanation of search 
efforts should be entered into the record 
if no such records are available.

2.  Schedule a VA examination with an 
appropriate medical professional for the 
veteran's claimed back disability.  The 
examiner should review the veteran's 
medical history, including all military 
records, and for any current back 
disability found, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) related to or had 
its onset during active duty.

3.  Send the veteran a notice letter 
discussing what information and 
evidence not of record is necessary to 
establish a disability rating, 
including the degree of disability and 
an effective date of any award granted, 
and ask him to provide any evidence in 
his possession in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2005).

4.  Thereafter, readjudicate the claim, 
and if it remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


